Schuman, C. J. The Court, in its opinion filed on September 7, 1951, awarded claimant the sum of $6,730.88 for total partial disability, and also allowed $447.43 for temporary total disability. Attention was called to the Court by the respondent in its petition for rehearing that the total amounts for both could not exceed the amount of a death award. The contention of the respondent is correct, and a total of 28 6/7 weeks will have to be deducted from the award for total partial disability, leaving a period of 387 1/7 weeks to be paid at the rate of $16.18, commencing the last day of temporary total disability. The award is modified as follows: The sum of $447.43 for temporary disability; of this amount $382.49 has been paid, leaving a balance of $64.94, which is payable forthwith. The sum of $6,263.97, being calculated in accordance with Section 8 (d) of the Workmen’s Compensation Act, and being at the rate of $16.18 per week for 387 1/7 weeks, to be paid as follows: $1,303.65, which has accrued through January 7, 1952, and is payable forthwith. $4,960.32, which is payable in weekly installments of $16.18 per week, beginning on January 15,1952, for a period of 306 weeks, with one final payment of $9.24. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.